          Case 1:17-cr-00440-AJN Document 61 Filed 09/13/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        9/13/2021




  United States,

                   –v–                                                           17-cr-440 (AJN)

  Rafael Almonte,                                                                    ORDER

                         Defendant.



ALISON J. NATHAN, District Judge:

       A conference in this matter is scheduled for September 14, 2021 at 11:30 A.M. The

proceeding will be conducted by videoconference via Microsoft Teams. The Court will

separately provide the parties with instructions for accessing the conference. Members of the

public may access the audio of the proceeding by calling 917-933-2166 and entering Conference

ID 339467265.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant and return the completed form at least 24 hours prior

to the proceeding. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.



       SO ORDERED.

 Dated: September 13, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
           Case 1:17-cr-00440-AJN Document 61 Filed 09/13/21 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                          -v-                                           CRIMINAL PROCEEDING

   Rafael Almonte,
                                                                          (17)-cr-(440) (AJN)
                                    Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____ Arraignment

        I have been given a copy of the indictment containing the charges against me and have
        reviewed it with my attorney. I understand that I have a right to appear before a judge in
        a courtroom in the Southern District of New York to confirm that I have received and
        reviewed the indictment; to have the indictment read aloud to me if I wish; to enter a plea
        of either guilty or not guilty before the judge; and to have an attorney beside me as I do.
        By signing this document, I wish to advise the court that after consultation with my
        attorney I willingly give up my right to appear in person before the judge for my
        arraignment. By signing this document, I also wish to advise the court that I willingly
        give up any right I might have to have my attorney next to me for my arraignment so long
        as the following conditions are met. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf during the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:

                 _________________________                           ____________________________
                 Print Name                                          Signature of Defendant



____ Criminal Status Conference

        I have been charged in an indictment with violations of federal law. I understand that I
        have a right to be present at all conferences concerning this indictment that are held by a
        judge in the Southern District of New York, unless the conference involves only a question
        of law. I understand that at these conferences the judge may, among other things, 1) set a
        schedule for the case including the date at which the trial will be held, and 2) determine
        whether, under the Speedy Trial Act, certain periods of time should be properly excluded
          Case 1:17-cr-00440-AJN Document 61 Filed 09/13/21 Page 3 of 6




        in setting the time by which the trial must occur. I have discussed these issues with my
        attorney and wish to give up my right to be present at the conferences. By signing this
        document, I wish to advise the court that I willingly give up my right to be present at the
        conferences in my case for the period of time in which access to the courthouse has been
        restricted on account of the COVID-19 pandemic. I request that my attorney be permitted
        to represent my interests at the proceedings even though I will not be present.


Date:

               _________________________                     ____________________________
               Print Name                                    Signature of Defendant


         Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter
         my plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.


Date:

               _________________________                     ____________________________
               Print Name                                    Signature of Defendant



         Criminal Sentencing

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
           Case 1:17-cr-00440-AJN Document 61 Filed 09/13/21 Page 4 of 6




         I have discussed these issues with my attorney and willingly give up my right to be
         present, at the time my sentence is imposed, in the courtroom with my attorney and the
         judge who will impose that sentence. By signing this document, I wish to advise the court
         that I willingly give up my right to appear in a courtroom in the Southern District of New
         York for my sentencing proceeding as well as my right to have my attorney next to me at
         the time of sentencing on the following conditions. I want my attorney to
         be able to participate in the proceeding and to be able to speak on my behalf at the
         proceeding. I also want the ability to speak privately with my attorney at any time during
         the proceeding if I wish to do so.


 Date:
                  Print Name                             Signature of Defendant



___      Supervised Release Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these rights with my attorney and wish to give
         up these rights for the period of time in which access to the courthouse has been restricted
         on account of the COVID-19 pandemic. I request that my attorney and I be permitted to
         participate by telephone, or if it is reasonably available by videoconferencing, in any
         conference with the court at which such conditions or my remand are discussed.

Date:

                _________________________                      ____________________________
                Print Name                                     Signature of Defendant


___      Admission of Specification

         I am aware that I have been charged with violations of the terms of supervised release. I
         have consulted with my attorney about those charges. I have decided that I wish to admit
         to certain specifications. I understand I have a right to appear before a judge in a courtroom
         in the Southern District of New York to enter my admission of the specifications and to
         have my attorney beside me as I do. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I have discussed these issues with my attorney. By signing this
         document, I wish to advise the court that I willingly give up my right to appear in person
         before the judge to admit to certain specifications. By signing this document, I also wish
         to advise the court that I willingly give up any right I might have to have my attorney next
         to me as I enter my plea so long as the following conditions are met. I want my attorney
         to be able to participate in the proceeding and to be able to speak on my behalf during the
          Case 1:17-cr-00440-AJN Document 61 Filed 09/13/21 Page 5 of 6




        proceeding. I also want the ability to speak privately with my attorney at any time during
        the proceeding if I wish to do so.


Date:

               _________________________                     ____________________________
               Print Name                                    Signature of Defendant



____ Sentencing on Specification

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                     ____________________________
               Print Name                                    Signature of Defendant



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the indictment or violation of supervised release report, my client’s rights to attend and
participate in the criminal proceedings encompassed by this waiver, and this waiver form. I affirm
that my client knowingly and voluntarily consents to the proceedings being held in my client’s
absence. I will inform my client of what transpires at the proceedings and provide my client with
a copy of the transcript of the proceedings, if requested.

Date:          ____________________________
               Signature of Defense Counsel


               ____________________________
               Print Name
          Case 1:17-cr-00440-AJN Document 61 Filed 09/13/21 Page 6 of 6




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

_______________________.



Date:          _________________________
                   Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:
